 LABORERS' INTERNATIONAL LOCAL 478Laborers'InternationalUnion of North America,AFL-CIO,Local 478(InternationalBuilders ofFlorida,Inc.) and L.R.Wilson.Case 12-CB-1170June 22, 1973DECISION AND ORDEROn November 4, 1971, Administrative Law JudgePaul E. Weill issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief and a motion to reopenthe record, and the General Counsel filed an opposi-tion to the motion.The Board has considered the record and the Ad-ministrative Law Judge's Decision in light of the ex-ceptions and brief, the motion, and the oppositionthereto and has decided to affirm the findings, rulings,and conclusions of the Administrative Law Judge, asmodified below, and to adopt his recommended Or-der.We are in agreement with the Administrative LawJudge that Respondent, by insisting that Davis behired as foreman either in Wilson's place or underWilson, violated Section 8(b)(1)(B) of the Act. Con-trary to our dissenting colleague, we do not view ourdecision as barring the protest of the Employer's em-ployees with respect to Wilson's treatment of them,whether or not it was racially motivated. Clearly, Wil-son, while a general foreman, was an agent of theEmployer and the conditions of employment whichhe imposed upon the employees were the Employer'sconditions. At all times the employees were free underSections 7 and 13 of the Act to invoke their statutoryrights with respect to these alleged unreasonable orunfair conditions. To the extent the AdministrativeLaw Judge's comments in footnote 6 of his Decisionmay be interpreted as indicating a contrary finding,they are not adopted. This is not to say, however, thatthe right to strike or engage in concerted activity be-cause of unfair conditions of employment includesthe right to dictate to an employer the selection of aparticular supervisor, here Davis, who would have thepower to engage in collective bargaining or adjustgrievances.The Administrative Law Judge found,and we agree, that both Wilson and Davis had thepower, and did, adjust grievances for the employees.Under these circumstances, we hold that the Respon-dent Union, whatever its motivation, could not byrestraint and coercion force the Employer to selectDavis rather than Wilson for such purposes.'The title of "TrialExaminer" was changed to"Administrative LawJudge" effective August19, 19722Accordingly,Respondent'smotion to reopen the record is deniedORDER357Pursuant to Section 10(c) of the National LaborRelations Act, as amended,the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Laborers'InternationalUnion of North America,AFL-CIO,Local 478, itsofficers,agents, and representatives,shall take the ac-tion set forth in the Administrative Law Judge's rec-ommended Order.MEMBERJENKINS, dissenting:International Builders of Florida, Inc., herein re-ferred to as International Builders, is engaged in theconstruction of a school. It has a collective-bargainingagreement with Respondent Union, containing thefollowing clause prohibiting racial discrimination:The Union and the employer shall fully comply withall of the requirements of Title VII of the CivilRights Actand Presidential Executive Order No.11246 and will comply with all rulings and regu-lations promulgated under the Order. The Unionfurther agrees to furnish an employer, at his re-quest, any statement or data, in proper form,required by Executive Order No. 11246. [Empha-sis supplied.]'Respondent Union is herein found to have violatedSection 8(b)(1)(B) of the Act by engaging in a workstoppage and threatening to engage in further workstoppage with the object of compelling InternationalBuildersto either remove Wilson as general foremanor reinstate Davis as foreman in Wilson's place orplace him under Wilson as a "buffer" between Wilsonand the employees. Respondent Union, in its defense,offered to prove that the employees working underWilson's direction were "dissatisfied with the way thatthey had to perform under Wilson, that he pushedthem, that he treated them in an arrogant and cavaliermanner, that he didn't care for their difficult job thatthey had to perform, that he has assigned very diffi-cult tasks to them and that he discriminated againstthem in the assignment of work to them as to others."More explicitly, Respondent argues that its action"was in response to intolerable racial discriminatoryworking conditions inflicted upon the employees byWilson and that its action shoudl [sic] not be deemedunlawful. . .."My colleagues take the position that it is "immateri-al" to the disposition of this case that the Respondentmay have acted in protest of, or to remedy, or at leastto isolate, the alleged racial discrimination by Interna-3 Title Vii of the Civil Rights Act of 1964 specifically prohibitsdiscrimina-tion in employmentbased on race, color,religion, sex, or national origin 42U S C § 2000e-2(a),el seq204 NLRB No. 32 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDtionalBuilders through its selected representativeWilson. Instead, they find it of no apparent concernthatWilson may have practiced racial discriminationin the exercise of his supervisory authority, as alleged,and they reject Respondent's efforts to reopen theproceeding to receive evidence in this regard. It wouldappear, by their findings and rulings, that the majorityof the Board is herein deciding that under Section8(b)(1)(B) an employer may with impunity select as itsrepresentative for the purpose of collective bargainingor the adjustment of grievances one who unlawfullydiscriminates against the employees on the basis ofrace, and that the employees and their collective-bar-gaining representative are barred from withholdingtheir labor in protest, in an effort to correct or to atleast isolate the unlawful actions of the discriminatingsupervisor. Clearly, in my view, this result distorts ourconstitutional requirements and our national policyconcerning discrimination in employment based onrace, is contrary to the explicit collective-bargainingagreement between the parties, and is not mandatedby Section 8(b)(1)(B) of the Act.In examining the constitutional requirements of ournational labor policy concerning discrimination inemployment based on race, an appropriate startingpoint is the United States Supreme Court's landmarkdecision inSteele v. Louisville & Nashville RailroadCo., 323 U.S. 192 (1944). There, the Court, in defininga union's obligations under the doctrine of fair repre-sentation, stated that discriminations based on racealone are obviously irrelevant and invidious and anemployee's bargaining representative is not author-ized to make such discriminations. The Court heldthat a collective-bargaining agreement entered intobetween the employer and the union was unlawful tothe extent it discriminated against black employees onracial grounds, reasoning that the union, like the legis-lature, "is also under an affirmative constitutionalduty equally to protect those rights," namely, therights of being free from racial discriminations whichare "obviously irrelevant and invidious."These important constitutional principles areequally applicable under the National Labor Rela-tions Act.The Wallace Corporation v. N.L.R.B.,323U.S. 248 (1944);Ford Motor Company v. Huffman,345U.S. 330 (1953);Humphrey v. Moore,375 U.S. 335(1964). SinceSteele,racial discrimination in employ-ment, whether by unions or employers, has been un-lawful. IndeedSteelenot only restrains the partiesfrom engaging in, permitting, or tolerating provisionsin bargaining agreements, or practices under or out-side such agreements, which constitute or permit irrel-evant and invidious discrimination, but affirmativelyassigns a constitutional duty on the parties, bothunion and employer, to support the elimination ofracial consideration.Following the Court's constitutional pronounce-ment inSteele,this Board, inTanner Motor Livery,Ltd.,166 NLRB 551 at 552, held that a union is re-quired, by its duty of fair representation and by con-stitutionalconsideration,tofullysupport theelimination of racial discrimination, and that a protestof racial discrimination in employment by employeescannot be at cross-purposes with the union's position.Specifically, the Board held:For the Board to find, therefore, that employees'otherwise protected concerted activities hereinwere rendered unprotected by virtue of an ex-isting collective-bargaining agreement betweenthe Union and the Respondent would be offen-sive to public policy.In addition, followingSteele,no court has permittedthe existence of a collective-bargaining agreement orpractices under or outside such agreement to stay itshand in ordering an employer to eliminate racial dis-crimination. Indeed, employers have been permitted,and underSteeleand subsequent pronouncements areconstitutionally obligated, to change existing collec-tive-bargaining agreement provisions and practiceswhich have discriminatory effects, and such changesmay be made free from threat of strike. SeeU.S. v.Local 189, United Papermakers,282 F.Supp. 39, 42-44(E.D. La., 1968). Additionally, the Board, inMirandaFuel Company, Inc.,140 NLRB 181, held, and theSupreme Court inVaca v. Sipes,386 U.S. 171, 183(1967), later indicated the correctness of that view,that employees must be protected from actions takenagainst them which are irrelevant, invidious, or unfair.It should be noted that in the latter case the SupremeCourt criticized the Board for its "tardy" assumptionof jurisdiction in these types of cases. InUnited Pack-inghouse,Food and AlliedWorkers InternationalUnion, AFL-CIO v. N.L.R.B.,416 F.2d 1126 (C.A.D.C., 1969), cert. denied 396 U.S. 903 (1969), the courtheld that an employer's maintenance of racial discri-mination in his employment practices violates Section8(a)(1) of the Act.Finally, the constitutional doctrine enunciated bythe Supreme Court inSteeleand reaffirmed in variousjudicial opinions on numerous occasions thereafterhas been embraced completely by the Congress in theenactment of Title VII of the Civil Rights Act of 1964.It is now crystal clear that the national labor policyitself specifically forbids racial discrimination in theterms and conditions of employment, and its exis-tence is constitutionally forbidden and its presence istotally unlawful. It should also be noted, in passing,that here the labor agreement between the partiesfully embraced these judicial and legislative precepts.Despite the constitutional requirements and the LABORERS' INTERNATIONAL LOCAL 478359clear national labor policy barring racial discrimina-tion, the National Labor Relations Board has beenextremely reluctant to give effect to these principles.Indeed, it would appear that this very failure to graspthose principles recently precipitated theUnitedStates Court of Appeals for the Eighth Circuit, inN. L. R. B. v. Mansion House Center Management Cor-poration, 473F.2d 471 (C.A. 8, 1973), to severely re-buke the Board in holding that the Board'sparticipation in the maintenance of racially discrimi-natory practices violates the Due Process Clause ofthe Fifth Amendment. More specifically the courtstated:That racial discrimination is so invidious as to beunjustifiable cannot be denied. Accordingly, anyrecognition or enforcement of illegal racial poli-cies by a federal agency is proscribed by the DueProcess Clause of the Fifth Amendment. SeeGautreaux v. Romney,488 F.2d 731, 740 (7 Cir.1971); cf.Public Utilities Commission v. Pollak,343 U.S. 451 (1952). [Footnotes omitted.]Again, in the court's words, it appears:When a union discriminates on the basis of raceor color it invidiously deprives equal opportunityfor employment to a large segment of workingmen. See Sovern, The National Labor RelationsAct and Racial Discrimination, 62 Colum. L.Rev. 563 (1962). When a governmental agencyrecognizes such a union to be the bargaining rep-resentative it significantly becomes a willing par-ticipant in the union's discriminatory practices.Although theunion itself is not a governmentalinstrumentality the National Labor RelationsBoard is.N.L.R.B. v. Nash-Finch Co.,404 U.S.138, (1971). Moreover, here the Board seeksjudi-cial enforcement of its order requiring collectivebargaining in a federal court. Obviously, judicialenforcement of private discrimination cannot besanctioned. Cf.Barrows v. Jackson,346 U.S. 249(1953);Hurd v. Hodge,334 U.S. 24 (1948);Shel-ley v. Kraemer,334 U.S. 1 (1948). [Footnote omit-ted.]As noted heretofore, followingSteele,no court haspermitted the existence of a collective-bargainingagreement or practices under or outside such agree-ments to stay its hand in ordering an employer orunion to eliminate racial discrimination. It is nowclear from the court's teachings inMansion Housethatlegislative provisions of the National Labor RelationsAct cannot be used to avoid our national labor policyforbidding racialdiscrimination.Moreover, theBoard is constitutionally barred from interpreting orenforcing the Act in any manner fostering such racialdiscrimination.TheMansion Housecase, in several critical areas, isalmost identical to the substance of the instant case.InMansion Housethe employer urged that the unionseeking to represent its employees practiced racial dis-crimination. In the instant case the Union is allegingthat the Respondent, through its supervisor Wilson, isengaged in racially discriminatory practices. InMan-sion Housethe employer argued that such racial dis-crimination is a relevant area of inquiry for the Boardwhen this matter is raised as a defense to its refusalto bargain. In the instant case the Union similarlyargues that such racial discrimination as practiced byRespondent's supervisor is also a relevant area of in-quiry for the Board when it is this alleged racial discri-mination which is now being urged in its defense. InMansion House,as in the instant case, evidence as tothe alleged practices of racial discrimination was ex-cluded.Clearly, both cases pose the same charge of racialdiscrimination as an appropriate ground of Board in-quiry. InMansion Housethe Board seemingly recog-nized its obligation of inquiry but rejected the chargeon the ground of insufficient evidence to justify theemployer's challenge. Aside from concluding that theBoard erroneously viewed the rejected evidence andapplied the wrong standard in testing the discrimina-tion charge, the court set forth in explicit terms theBoard's constitutional obligation to consider chargesof racial discrimination. Thus, the court stated:Nevertheless, aside from the public policy andnational interests involved, we think constitu-tional limitations on the Board's process requiredrecognition of a charge of racial discriminationas an appropriate ground of inquiry where aunion's representative capacity is questioned.As hereinbefore noted, the constitutional limitationsapply equally to a union and an employer. Despite theCourt's constitutional warning, my colleagues hereinconclude that evidence of alleged racial discrimina-tion is "immaterial."Although the court inMansion Housewas confront-ed with a charge of racial discrimination as a defenseto a refusal to bargain, I cannot conceive that itsconclusion would have differed in the instant casewhere the charge of racial discrimination is raised asa defense to an 8(b)(1)(B) allegation. Indeed, in arriv-ing at its conclusion, the court, in substantial part,relied on and applied that same body of constitutionallaw and national labor policy which I have heretoforeset forth. Indeed, the court clearly pointed out, as Ihave frequently attempted to illustrate, that the Na-tional Labor Relations Act was not meant to be readand interpreted in a vacuum. Rather, the Act we ad-ministermust be read consistently in accord withconstitutional requirements and other Federal stat-utes which comprise a part of our total national labor 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDpolicy.' It is this acceptance of evidence regardingracial discrimination, whether presented as a defenseto a Section 8(b)(1)(B) case or whether presented asa defense to a Section 8(a)(5) case, which is subject tothe same constitutional mandate and requirement.It follows from the foregoing, as I have heretoforeindicated in my dissent inThe Emporium, supra,that:As to discriminatory practices which are not de-rived from or are not inherent in the collective-bargaining agreement, employers are not onlyfree unilaterally to eliminate such discrimination,but are dutybound to do so. . . . Nor may theyshift their responsibility under the national laborpolicy to eliminate all racial discrimination to theunion by making such illegal discrimination amatter solely within the jurisdiction of a griev-ance-arbitration procedure, thereby placing theburden largely on the union and providing them-selves with a ready defense to any and all con-certed activities by their employees to directlyeliminate discriminatory practices.Similarly, an employer may not shift its constitutionalresponsibility under our national labor policy to elim-inate all racial discrimination by hiding behind itsright granted under Section 8(b)(1)(B) to select, freefrom coercion or restraint, representatives who mayengage inracial discrimination, and therefore declareitself free from all concerted activities by its employ-ees or their collective-bargaining representative toeliminatethe discriminatory practices of the selectedemployer representatives.Section 8(b)(1)(B) declares it to be an unfair laborpractice for a union to restrain or coerce an employerin the selection of his representatives for the purposeof collective bargaining or the adjustment of griev-ances. It does not, however, declare it to be an unfairlabor practice for a union to restrain or coerce anemployer intocorrecting and eliminatingracially dis-criminatory practices of a supervisor whom he hasselected as his representative, short of restraining theemployer in the selection of that individual. Indeed,sinceSteele,a union is constitutionally obligated toeliminate and assist in the elimination of all discrimi-natory racial practices, and to conclude otherwisewould be to fly in the face of that extensive body oflaw comprising our total national labor policy re-ferred to above. Thus, in my view, my colleagues warpthe entire posture of this case by holding that in a8(b)(1)(B) proceeding it is "immaterial" whether theemployees' basic dissatisfaction with a supervisorstems from his purported discrimination on a racialbasis or is based on a reverse discriminatory intent bySee my dissentsinThe Emporium,192 NLRB 173, andJubilee Manufac-turing Company,202 NLRB No 2the employees; namely, to have only black foremenon the job. Such a conclusion precludes employees ortheir collective-bargaining representative, under thepenalty of an 8(b)(1)(B) violation, from takinganyaction to alleviate or correct a supervisor's raciallydiscriminatory conduct which an employer is consti-tutionally bound to eliminate, which the Union isconstitutionally obligated to eliminate or rectify, andwhich its contract with the Respondent Union for-bids. To read Section 8(b)(1)(B) to prohibit such ac-tion by the Union or by the employees causes theSection to become a shield for racial discrimina-tion-a reading whichSteeleheld cannot be given toany part of the Act without causing it to violate theConstitution.'Plainly, the instant record is incomplete and inca-pable of forming the basis for proper and correctdecision on the alleged 8(b)(1)(B) violation. Indeed, itleaves unanswered the basic and crucial question asto the employees' reason for withholding their servicesand Respondent Union's purpose in thereafter rat-ifying that work stoppage. The Respondent urges thatitwas not thereby seeking the oster of Wilson, whichit concedes would violate Section 8(b)(1)(B), but wasusing the work stoppage as a means of enforcing whatto it was the only alternative course available to it,namely, to isolate Wilson's alleged oppressive and dis-criminatory conduct by having the employer reinstateDavis as a buffer between Wilson and the predomi-natly black work crew. Such action clearly is notperse violative of Section 8(b)(1)(B). It follows from theforegoing, and particularly fromMansion House,thatany and all available evidence as to Wilson's allegedoppressive and racially discriminatory conduct is notonly material, but is necessary, in order to reach adetermination as to Respondent's motive for its ac-tion and whether it in fact violated Section 8(b)(1)(B)as alleged.Moreover, I do not find persuasive the GeneralCounsel's contention that the Respondent's posthear-ing motion to reopen the record should be denied asan afterthought merely because it for the first timealleged racially discriminatory conduct specifically.In this regard, I note that during the hearing,Respondent's efforts to establish Wilson's treatmentof the work force as discriminatory were ruled asirrelevant and barred from further consideration by5In acknowledgingthat employees are free under Section 7 and13 of theAct to invoke their "statutory" rights with respect tounreasonable or unfairconditions,my colleagues continueto pay only lip serviceto the mandatesof our national laborpolicy and the constitutionalrequirements barringracial discriminationThus, hereagain, as inMansionHouse,when confront-ed by serious charges of racialdiscrimination practiced by one ofthe partiesnow before us, my colleagueserect another section of the Act, thistime, Sec8(b)(1)(B), as a bulwark against suchcharges andinterposing that samesection as a statutory excuse forfailing to carry out theBoard's constitutionalobligation to consider such charges in relation tothe violationalleged LABORERS' INTERNATIONAL LOCAL 478the Administrative Law Judge. In my opinion, theserulings of the Administrative Law Judge during thehearing, and now my colleagues' agreement with him,that such matters are irrelevant to the disposition ofthis case, are not in accord with our national laborpolicy, are not required by Section 8(b)(1)(13) of ourAct, and deny the Respondent Union a fair hearingon the violation with which it is charged.Iwould therefore grant the Respondent Union'smotion to remand this case to adduce any and allevidence bearing on Wilson's allegedly oppressiveand racially discriminatory conduct.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEPAUL E. WEIL, Trial Examiner:On December21, 1970,L.R. Wilson,an individual, filed a charge with-the Region-alDirector for Region 12 of the National Labor RelationsBoard(herein called the Board)alleging that Laborers' In-ternational Union of North America,AFL-CIO,Local 478,hereinafter called Respondent, caused Wilson's dischargeas a supervisor in violation of Section 8(b)(1)(B) of theNational Labor Relations Act, as amended,hereinaftercalled the Act.On June 28,1971, the Regional Director, onbehalf of the General Counsel of the Board, issued a com-plaint and notice of hearing alleging that Respondentcoerced and restrained an employer,International Buildersof Florida,Inc., hereinafter called the Employer, in theselection of its representatives for the purposes of collectivebargaining in violation of Section 8(b)(1)(B) of the Act. Byits duly filed answer Respondent admitted and denied vari-ous allegations in the complaint and denied the commissionof any unfair labor practices.On the issues thus joined thematter came on for hearing before me at Miami, Florida, onJuly 20 and 21 and August23, 1971.All parties were presentor represented by counsel and had an opportunity to ad-duce relevant and material testimony,examine and cross-examine witnesses, argue orally on the record, and filebriefs. The General Counsel argued orally at the close of thehearing.A brief was received from Respondent. The Re-spondent has made a motion to reopen the record.'Upon the entire record in the case,and in considerationof the argument and brief,Imake the following:FINDINGS OF FACTIBUSINESS OF EMPLOYERIt is alleged and admitted that the Employer is a Virginiacorporation doing business in Florida as a contractor in thebuilding and construction industry and that in the course ofitsbusiness it purchased and received in Florida in thecalendar year 1970, goods and materials valued in excess of$50,000 directly from points outside the State of Florida.iThe General Counsel riled an opposition to the Respondent's motion,and Respondent filed a reply to General Counsel's opposition.361The Employeris engaged in commerce within the mean-ing of Section2(6) and (7) of the Act.IITHE LABOR ORGANIZATION INVOLVEDThe Respondent is a labor organization within the mean-ing of Section2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICEBackgroundThe Employer is engaged in the construction of a schoolnear Miami, Florida. On June 25, 1970, the Charging Party,Wilson, contacted the construction superintendent, ElmerPowell, for whom he had worked before, with a view toemployment as a laborer foreman. Powell arranged for aninterview with a representative of the owner, Sharpe, afterwhich he hired Wilson, to report next day.Wilson was a member of the Orlando, Florida, Laborers'local at the time he was hired by the Employer. He wrotefor a transfer which he received over the July 4 weekend andtook with him to the jobsite on July 6. He showed thetransfer letter to the acting steward on the job, Ben Adams,and said that he would take it down to the union hall.Adams suggested that he wait until the weekend or a rainyday so that he would not lose time from work to deposit it.At 10 a.m. the same day, Joseph Matthews and Leroy New-som, business agents of Respondent, came to the jobsite.They sought out Acting Steward Adams and confirmed himas the official steward giving him a button and taking himto the construction shack to inform Powell that he had beenconfirmed as the official steward of the Union. They thencalled forWilson and walked up to him. According toWilson's account Matthews asked him what he was doingon the job, to which Wilson answered truthfully that he hadbeen sent out by the hall.2 Matthews also asked Wilsonwhere his transfer was and Wilson displayed the transferletter to him, whereupon, Matthews asked where Powellwas. Powell arrived at the scene at about this time. Mat-thews turned to him and told him that Wilson could notwork as a foreman because he was not cleared by Washing-ton. Powell asked how long clearance would take and Mat-thews said that it would take a few days, whereupon Powellappointed Eugene Davis as a temporary foreman.Between July 6 and August 4 the job continued withWilson acting as a general foreman and Davis as a tempo-rary foreman under Wilson's direction .3 Between July 6 andAugust 4 Wilson, on two or three occasions a week, askedActing Steward Adams whether he had yet been clearedinto the Local. Adams, who occasionally went to the union2Wilson had secured a referral from Respondent's hiring hall on June 25which he deposited with the Employer on June 26 after showing it to ActingSteward Adams3 I do not credit Davis' testimony that he did not act as a foreman and thathis daily activities did not change in any way after his appointment astemporary foreman I deem it irrelevant in the context of this case whetherhe acted as a foreman, but all the evidence, with the exception of his, indi-cates that he gave directions to the other laborers on the job, acted as aconduit for the orders of Wilson and Powell, and occasionally assisted in thework of the laborersWhether he was a supervisor during this period, withinthe definition of the Act, is immaterial 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDhall, told him that he had not. Wilson also attempted to findout what Washington clearance was required because in hisexperience no clearance from Washington had ever beenrequired in traveling from local to local. Powell continuedto ask Wilson to ascertain his status.On August 4 Sharpe spoke to Powell suggesting that theEmployer could no longer afford to carry two laborer fore-men on the job and suggested that Powell demote Davisuntil enough laborers were working on the job to warranta second foreman .4On the afternoon of August 4 Powell called Wilson andasked him if he could handle the laborers alone. Wilsonassured Powell that he could. There is some evidence thaton this occasion Wilson informed Powell that he had beencleared by the local. Wilson then notified the shop steward,Adams, that he was going to demote Davis and informedDavis thatuntilmore laborers were hired he did not needa second foreman and that he would be demoted to thecapacity of laborer.Adams immediately went to the telephone and calledBusinessAgent Newsome, in whose territory the job is lo-cated.He informed Newsome of the demotion of Davisand, according to his testimony, Newsome made no answerwhatsoever.On August 5 when the laborers were supposed to startwork at 8 a.m. they gathered across the street from theproject and refused to start work. Wilson asked Shop Stew-ard Adams why the men were on strike. Adams said he didnot know, but that the business agent would be out later. Apicket sign was carried by an unidentified employee stating"International Builders refused to abide by the agreement,"and the Respondent's name was printed on it.Powell attempted to find out what the trouble was. Hetalked to Wilson who told him he did not know what wasgoing on and went across the street and stayed with the men.Powell next asked Shop Steward Adams what the troublewas and whether he could straighten it out. Adams an-swered only "you will have to talk to the business agentwhen he gets out here."Around 10 o'clockBusinessAgent Matthews came to thejobsite. He and Adams talked to Powell. Powell asked whathe had done now and Matthews answered "what do youmean making Wilson foreman." Powell answered that Wil-son had said he was cleared into the Local to which, accord-ing to Powell's testimony, Matthews answered that Wilsonhad to be a member in good standing for a year before hecould be a general labor foreman. Powell said he had neverheard of such a thing and asked if they had any suggestions,whereupon Adams said "why don't you put Davis back on."Powell asked if he did not, what would happen, and Adamsanswered "Do you want the men back to work? You hadbetter put him back on." Powell wanted to know what hewas going to do with two foremen and Matthews said "thatis your problem." Powell told Davis that he was foremanUnder theterms of the contractwhen morethan two employees areemployed on the joba foreman mustbe hired whoshall be a member of theunitWhen the number oflaborers on the job reaches15, the foreman whotheretofore received 50 cents in excessof the laborer's rate,should be raisedto 75 centsover the laborer's rateA second foreman, if one is hired, wouldbe employedat 50 cents an hour and the first foreman at75 cents an hourmay bearthe title,general foreman.again andMatthews told Adams to tell the men to go backto work.The above account, which was given by Powell, wassharply contradicted by both Adams and Matthews. Adamstestifiedthat he and Matthews went into the trailer withPowell andthat Matthews asked Powell what had happenedto the foreman. Powell explained that the Company was notgoing tolet him have two foremen and he was going to haveto put Davis back as a laborer until the group grew largerand then he would put him back to workas a foreman.Matthews said that the men refused to work under Wilsonand Adams said that the men wanted a black foreman.5Then Powell said there was not much he could do becausethe owner would let him have only one foreman. Matthewssaid that the men would not go to workunlessPowell settledthe matter, whereupon Powell said that he would put Davisback to work as a foreman if that was what it was going totake for them to go to work. When Powell had agreed to putDavis back, Matthews and Adams walked out of the officeand Adams told the men that it had all been settled and theycould go to work. Adams denied that anything was saidabout Wilson not being able to be a foreman unless he hadbeen in the Union for a year.Matthews gave a third version of the conversation. Hestated that he walked up to Powell in the trailer with Adamsand said "What is the problem here?" Powell told him thatthe men refused to work, whereupon Matthews asked Ad-ams why the men had refused. Adams said the men wantedDavis as a foreman, they did not want him demoted. Mat-thews then told Powell that he had a problem on his hands,whereupon Powell answered that he had to cut back to onelaborer foreman. Matthewssuggestedhe get his boss on thetelephone and Powell said that he thought he could handleit himselfand suggested that he promote Davis to foreman,whereupon Powell left, telling Adams to get the men backto work, that the thing was settled.Matthews and Newsome both testified that there is norule of Respondent that requires that a man could not beappointedgeneral foremanuntil he had been in the Localfor at least a year.Respondent called a number of employees to testify as tothe work stoppage. Without exception they all testified thatthey arrived after a group of employees had formed whohad refused to go to work and that their complaint was thatDavis had been removed from the foreman's job. None ofthem knew the men who first refused to go to work and noneof them knew who the man was who had a picket sign orhow he happened to have the sign. He was identified onlyas "a guy from Homestead" and a new employee. Some ofthe employees testified that the picket carried the sign,others that he leaned it against a car parked across the streetfrom the jobsite. None of them agreed with the testimonyof Matthews that the picket was walking up and down theroad on the project side of the road. Two of thewitnessestestified that they had read the picket sign and that thelegend on it was "Picket" or "Picket sign" and that the nameof the Union appeared on it. Only Matthews testified as tothe legend I have found above on thesign.No one knew5Most of the laborers on the job were Negroes,as were Matthews andNewsome.Powell and Wilson are white LABORERS' INTERNATIONAL LOCAL 478what happened to the sign after the incident.I credit the testimony of Powell as to the meeting withMatthews and Adams, although in my view of the case, itdoes not make a great deal of difference.The Employer continued operating using two foremenuntilAugust 21, on which date Sharpe,representing theowner, suggested to Powell that he was no longer warrantedin keeping a second foreman on the job. At this time PowelldischargedWilson telling him that he could not afford asecond foreman and that he would have to discharge Wilsonbecause of the pressure of the Union.Discussionand ConclusionsIt appears clear and I find that Wilson was dischargedbecause the Employer did not feel that it could justify thepresence of two foremen on this rather small job. The Em-ployer had two foremen solely because of the work stoppageand the pressure caused thereby when it attempted to re-duce Davis to a rank-and-file employee. Although Davistestified that he did not operate as a foreman at any timeprior to that occasion, it is difficult to see why employeesshould have struck to keep him in that position, if his testi-mony were true. Respondent contends, and the evidenceseems to bear out their contention, that there were com-plaints voiced to Respondent and by Respondent to theEmployer that Wilson "pushed" the employees, that is tosay he stood over them and required them to keep workingmore than the employees liked. While the testimony of theunion agents and of Powell and Wilson indicates that thecomplaint of the employees was against Wilson, the em-ployees all testified that the strike was caused by the demo-tion of Davis .6 However, this is not an irreconcilableconflict inasmuch as the employees' protest of the demotionof Davis may have resulted from the fact that he stood asa buffer between them and Wilson.The real issueas I see it iswhether the work stoppage ofAugust 5 was directed, adopted or ratified by Respondentso that it is responsible for the results thereof.There is insufficient evidence on the record to support afinding that the Respondent caused the work stoppage al-though the facts adduced are very suspicious. It is improba-ble to me that,if indeed the employees were upset over thedemotion of Davis, Newsome, on being informed of thisfact by Shop Steward Adams on August 4, would havemade no comment nor given any directions or instructionsto the shop steward. It is a somewhat remarkable coinci-dence, in my opinion, that an employee just happened tohave an official printed union picket sign in the back of hiscar and that somehow the Employer's name was placed onthe picket sign. It is certainly a suspicious circumstance thatno one knew who commenced the work stoppage and noone could identify the first five or six employees who en-gaged in it or the man who carried the picket sign. The6 It is immaterial whether the employees'basic dissatisfaction with Wilsonstemmed from his purported discrimination on a racial basis, or a reversediscriminatory intent by the employees.Whatever the dissatisfaction mayhave been,theUnion is barred by Section 8(b)(1XB) from coercing andrestraining the Employer in its selection of Wilson as its representativeRespondent'smotion to reopen the proceeding to take evidence concerningWilson's purported racial discrimination is denied.363testimony of the employees who took part in the work stop-page is not wholly credible as, for instance, those who testi-fied that the legend of the picket sign was "Picket" or"Picket sign." But suspicions and coincidences are not evi-dence and a finding cannot be based on them alone. On theotherhand,it isclear that the Union's agent on the scene,Adams, did nothing to stop the work stoppage. In fact, hejoined it. That he had no doubt that this was a union matterappears clear. When asked by Powell why the men were notworking, Adams refused to tell him stating only that thebusiness agent was on his way. When the business agentappeared he made no effort to send the men back to work?In the conversation between Powell, Matthews, and Ad-ams, Matthews made no protestations that the Union wasnot involved in the matter, but instead, under any of thetestimonygiven, attempted and succeeded in furthering theemployees' demands. Finally it was Matthews, the unionagent,who determined that the employees were satisfiedand told Adams to get them back to work. Adams did sowithout explanation to the employees, a factor which mili-tates against a finding that the employees were ceasing workon an individual basis or on a basis other than through theUnion's aegis.Finally, the employees returned to work im-mediately upon being told that theissue wasresolved with-out seeking assurance that their grievance no longer existed.From the above, I conclude only that the Union, in theperson of Matthews, unquestionably a union agent withauthority to take action in this field, ratified and condonedthework stoppage of the employees and is responsibletherefor.I conclude further that the work stoppage had as its olecteither the removal of Wilson as general foreman or thereinstatement of Davis as foreman in Wilson's place orunder Wilson. I find that Respondent was notified by man-agement in the person of Powell that the job did not warranttwo foremen and that Respondent therefore was aware ofthe fact that a requirement that Davis be named foremanmeant that Wilson could not remain as foreman. Accord-ingly, I find that Respondent by its ratification and condo-nation of the work stoppage, if not its causation of it,restrained and coerced Employer in the selection of its fore-man on the job.Section 8(b)(1)(B) of the Act forbids the restraint andcoercion of an employer in the selection and retention of itsrepresentatives for the purposes of collective bargaining orthe adjustment of grievances. I have found above that Re-spondent coerced and restrained the Employer herein in theselectionof its foreman and general foreman. The questionremains whether Wilson was a representative of the Em-ployer for the purposes of collective bargaining or the ad-justment of grievances. The record is clear that Wilson hadthe functions, among others, of selecting the employees whowere assigned to the various jobs done on the jobsite bylaborers, such as assisting in the concrete pouring,assistingcarpenters, filling water containers, and otherwise doing thework on the jobsite in which craftsmen are not involved.7Matthews told the picket to take the sign down At first blush this couldbe construedas an order to cease the activity. However, asone of the strikingemployees, Julius Dunmeyer, testified,Matthewstook the picket sign downbecause he himselfdid not want to cross thepicket line in order to talk toPowell 364DECISIONSOF NATIONALLABOR RELATIONS BOARDFurther, according to the testimony of Shop Steward Ad-rescindits decisionto hire L. R. Wilson as laborer's generalams, various complaints came up on the jobsite which heforeman and to install Eugene Davis as laborer's foremantook up with Wilson, including complaints that more wateron the South Miami school project of International Builderscontainers were needed on the jobsite or that water contain-of Florida, Inc.ers had gone dry, that Wilson was pushing the men too hard,that more men were needed on the crew, a specific examplebeing the addition of two men to the operation of concretevibrating machines, and various other grievances under theterms of the contract or that stemmed from the workingconditions on the jobsite. It does not appear that Adamswould have taken these matters up with Wilson if Wilsonhad not, in Adams' contemplation, been a person who couldremedy the situation and it appears from the testimony ofvarious witnesses that some of these situations were rectifiedor changed by action of Wilson.It appears that after Wilson's departure, Davis did ap-proximately the same work that Wilson had done. There isno showing that he was any less the representative of theEmployer for the purposes of handling complaints andgrievances brought up by the shop steward than Wilson hadbeen. I find that the handling of such grievances on theday-by-day activities on the jobsite constitutes the adjust-ment of grievances on behalf of the Employer. Accordingly,I find that the Union, by the acts and conduct found above,interfered with the selection by the Employer of its repre-sentative for the purposes of the adjustment of grievancesor collective bargaining in violation of Section 8(b)(1)(B) ofthe Act.8CONCLUSIONS OF LAW1.Laborers' InternationalUnion of North America,AFL-CIO, Local 478, is a labor organization within themeaning of Section 2(5) of the Act.2. International Builders of Florida, Inc., is an employeras defined in Section 2(2) of the Act engaged in commerceor in industry affecting commerce within the meaning ofSection 2(6) and (7) of the Act.3.The positions of labor is general foreman and in theabsence of a general foremal laborer's foreman for Interna-tional Builders of Florida, Inc., are supervisory positionswithin the meaning of Section 2(11) of the Act and occu-pants of said positions are representatives of the Employerfor the purposes of collective bargaining or the adjustmentof grievances within the meaning of Section 8(b)(I)(B) ofthe Act.4.By engaging in work stoppages and threatening to en-gage in further work stoppages the Respondent coerced andrestrained the Employer within the meaning of Section8(b)(1)(B) of the Act in order to compel said Employer tos Local Union No 101, United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO (Fruehauf-Fischbach Automation),191NLRB 577;NewMexico District Council of Carpenters and Joiners of America (A S Horner,Inc),177 NLRB 500.IV THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the Employer's opera-tions described in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flowthereof.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and take certain affirmative action de-signed to affect the policies of the Act.Having found that the Respondent restrained andcoerced the Employer to discharge L. R. Wilson as alaborer's general foreman, I shall recommend that the Re-spondent, through its officials, notify the Employer that ithas no objection to the Employer hiring Wilson in the ca-pacity formerly held by him. I shall further recommend thatthe Respondent make Wilson whole for any loss of earningshe may have suffered as a result of the unlawful conductfound herein. The backpay, if any, shall be computed on aquarterly basis in the manner described inF.W. WoolworthCompany,90 NLRB 289, and with interest therein at 6 per-cent per annum computed in the manner set forth inIsisPlumbing & Heating Co.,138 NLRB 716.Accordingly, upon the basis of the foregoing findings offact and conclusions of law and upon the entire record inthis case, pursuant to Section 10(b) of the Act, I make thefollowing recommended:ORDERS1.Respondent,Laborers'InternationalUnion of NorthAmerica,AFL-CIO, Local 478, its officers, agents, and rep-resentatives shall cease and desist from:(a)Restraining and coercingthe Employerin the selec-tion and retention of its representatives for the purpose ofcollective bargaining and adjustment of grievances.(b) Engaging in work stoppages or threatening to engageinwork stoppages for the purpose of coercing and re-9 In the event no exceptions are filed by Section 102 46 of the Rules andRegulations of the National Labor Relations Board, the findings, conclu-sions, and recommended order herein shall, as provided in Section 102 48 ofthe Rules and Regulations,be adopted by the Board and become its findings,conclusions, and Order, and all objections thereto shall be deemed waivedfor all purposes LABORERS' INTERNATIONAL LOCAL 478strainingthe employer in the employmentof representativesof its own choosing and the substitutionthereforof repre-sentatives of Respondent'schoosing for the purposes ofcollective bargainingor the adjustmentof grievances.2.Take thefollowing affirmative action designed to ef-fectuatethe policies of the Act:(a)NotifyInternational Builders ofFlorida, Inc., thatthe Respondent has noobjection to the employment ofL.R.Wilson aslaborer foremanby InternationalBuildersof Florida, Inc.(b)Make wholein the mannerset forthin the section ofthe Decisionentitled "The Remedy," L. R. Wilson for anyloss earningshe may havesuffered as a resultof the unlaw-ful conduct which caused the Employerto discharge him asgeneral foremanon the SouthMiami schoolproject.(c)Post at its business office and meeting halls copies ofthe attachednotice marked"Appendix." iCopies of saidnotice,on forms providedby theRegionalDirector forRegion 12,after beingduly signed by Respondent's author-ized representative,shall be postedby Respondentimmedi-atelyuponreceiptthereof,and bemaintainedbyRespondent for 60 consecutivedays thereafter,in conspicu-ous places,including all places where notices to membersare customarilyposted.Reasonable steps shallbe taken byRespondent to insure that said notices are not altered, de-faced,or covered by any othermaterial.(d)Deliver tothe RegionalDirectorfor Region 12 signedcopies ofsaid noticefor posting by InternationalBuildersof Florida Inc., provided the Employeriswilling, at itsconstruction offices.(e)Notify theRegionalDirectorfor Region12, in writ-ing,within20 days from the date ofthe receipt of thisDecision,what steps the Respondent has takento complyherewith."10 In the event that the Board'sOrder is enforced by a Judgment of aUnitedStates Court of Appeals, the words in the notice reading"Posted byOrder of the NationalLaborRelations Board" shall be changed to read"Posted Pursuant to a Judgment of theUnitedStates Court of AppealsEnforcing an Order of the NationalLaborRelations Board "i i In the event that this recommended Order is adoptedby theBoard afterexceptions have been filed,this provision shall be modified to read. "Notifythe Regional Director for Region 12, in writing,within 20daysfrom the dateof thisOrder,what steps the Respondent has takento complyherewith "365APPENDIXNOTICE TOMEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board,having found after atrial that we violated Federal law by restraining and coerc-ing InternationalBuildersofFlorida,Inc.,intheCompany's selection of individuals to represent it for pur-poses of adjusting grievances of laborers on our South Mi-ami school project,we hereby notify our members and alllaborers employed by International Builders of Florida,Inc., that:WE WILL NOT restrain or coerce International Buildersof Florida,Inc., in the selection of representatives cho-sen or likely to be chosen for the purpose of collectivebargaining or the adjustment of grievances.WE WILL notify the above-named Employer that wehave no objection to its hiring L. R. Wilson as a labor-er general foreman on that project.WE WILL make whole L. R. Wilson for any loss ofearnings he may have suffered as a result of our unlaw-ful conduct which caused International Builders ofFlorida,Inc., to discharge him as general foreman onthe school project in South Miami.LABORERS'INTERNATIONALUNION OFNORTH AMERICA,AFL-CIO, LOCAL 478(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or coveredby any othermaterial.Any questions concerning this notice or compliance withits provisions may be directed to the Board'sOffice, Room706 Federal Office Building, 500 Zack Street, Tampa, Flori-da 33602, Telephone 813-228-7711, Extension 227.